    Case 2:19-cv-11859-ILRL-JVM Document 19 Filed 02/20/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

CINDY LIRETTE TABOR                                     CIVIL ACTION

VERSUS                                                  NO. 19-11859

COX OPERATING, L.L.C., ET. AL.                          SECTION: “B”(1)

                                  ORDER

     Considering defendants Cox Operating, L.L.C. and Energy XXI

GOM, LLC’s (“defendants”) motion enroll additional counsel (Rec.

Doc. 18),

     IT IS ORDERED that the motion is GRANTED. Courtney E. Crowell

(La. Bar No. 38708) of Pusateri, Johnston, Guillot & Greenbaum,

LLC, located at 1100 Poydras Street, Suite 2250, New Orleans,

Louisiana 70163, is hereby ENROLLED as additional counsel of record

for defendants.

     New Orleans, Louisiana this 20th day of February, 2020.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
